DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 22 March 2022.
Claims 1-4, 6-12, 14-19 are presented for examination.
Claims 1-3,6-11 and 14-17 are amended.
Claims 18 and 19 are added.
Claims 5 and 13 are cancelled.

Response to Argument
Applicant’s arguments filed in the amendment filed on 22 March 2022, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on 12 December 2012. Priority date of 12 December 2012 is given.

Allowable Subject Matter
Claims 1, 2, 3, 4, 6, 7, 8, 18 and 19 are allowed. 
Independent claim 1 recites, among other elements, 
“…based on a compositional query including a first entity reference, a second entity reference and a distance indication, determining a first entity type corresponding with the first entity reference, a second entity type corresponding with the second entity reference, and a distance criterion corresponding with the distance indication; 
…
determining, from the data graph, respective attribute values corresponding to a distance relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references; 
…
determining, based on the comparing, two or more first resultant entity references, of the first entity type, and two or more second resultant entity references, of the second entity type; and 
causing to be displayed, responsive to receiving the compositional query and as annotations on a map of a graphical user interface: 
at least two of the first resultant entity references, 
at least two of the second resultant entity references, and AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111 AND APPLICANT SUMMARY OF EXAMINER INTERVIEWPage 3 First Inventor: Jinyu LouExaminer: Yu Zhao App. No.: 17/105,991Confirmation No.: 1184 
Filed: November 27, 2020Docket No.: 01220-212002a user-adjustable graphical element that can be interacted with to adjust the distance criterion.”
The prior arts of record do not disclose, teach, or suggest the above claimed 
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 11, 12, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galitsky et al. (U.S. Pub. No.:  US 20130185286, hereinafter Galitsky), in view of Stluka et al. (U.S. Pub. No.:  US 20100211192, hereinafter Stluka), and further in view of Eder (U.S. Pub. No.: US 20120158633), and further in view of Castellani et al. (U.S. Pub. No.:  US 20110282892, hereinafter Castellani).
For claim 9, Galitsky discloses a method implemented by one or more processors, the method comprising: 
based on a compositional query including a first entity reference, a second entity reference and temporal information, a first entity type corresponding with the first entity reference, a second entity type corresponding with the second entity reference, and a temporal criterion corresponding with the temporal information (Galitsky: paragraph [0037], “FIG. 4 is a block diagram of examples of components within sequence of events queries 402 and 404, a multiple restriction query 406, and a causation query 408. The sequence of events queries 402 and 404 include the constraints for each event, such as "user johnl23" 402a and 404a and a temporal relations, such as "after" 402b and "then" 404b and 404d, followed by the constraints for the following event, such as "denied access" 402c and 404c. The query 402 for two events may be input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` after he was denied access to `5.6.7.8`." Keywords, such as "user john123," "logged," "1.2.3.4," "denied," "access," and "5.6.7.8" are identified. Stop words, such as articles, pronouns, and other specified common words are eliminated from the query. The template includes the components for constraint for each event and the component for temporal relation between them.” Paragraph [0038], “In some implementations more than two events in a sequence of events can be searched. For example, the query 404 input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` then he was denied access to `5.6.7.8` then he attempted login to `15.16.17.18` within 40 seconds" includes components for constraints for individual events 404a and 404c, interchanged with the components for temporal relationships 404b and 404d, and also an overall time span component 404f…” paragraph [0052], “The process 700 forms (704) a query by merging the constant and variable components. For example, the system 100 may form a query such as "SELECT * from this table where user=`john234` and device=`1.2.3.4`."”
WHERE “a first entity reference” is broadly interpreted as “john123` successfully logged in to `1.2.3.4`”
WHERE “a second entity reference” is broadly interpreted as “denied access to `5.6.7.8`."”
WHERE “temporal information” is broadly interpreted as “temporal relation” (e.g. “within 40 seconds”))
identifying, a plurality of first candidate entity references of the first entity type; identifying, a plurality of second candidate entity references of the second entity type (Galitsky: paragraph [0037], “FIG. 4 is a block diagram of examples of components within sequence of events queries 402 and 404, a multiple restriction query 406, and a causation query 408. The sequence of events queries 402 and 404 include the constraints for each event, such as "user johnl23" 402a and 404a and a temporal relations, such as "after" 402b and "then" 404b and 404d, followed by the constraints for the following event, such as "denied access" 402c and 404c. The query 402 for two events may be input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` after he was denied access to `5.6.7.8`." Keywords, such as "user john123," "logged," "1.2.3.4," "denied," "access," and "5.6.7.8" are identified. Stop words, such as articles, pronouns, and other specified common words are eliminated from the query. The template includes the components for temporal relation between them.” Paragraph [0038], “In some implementations more than two events in a sequence of events can be searched. For example, the query 404 input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` then he was denied access to `5.6.7.8` then he attempted login to `15.16.17.18` within 40 seconds" includes components for constraints for individual events 404a and 404c, interchanged with the components for temporal relationships 404b and 404d, and also an overall time span component 404f…”  paragraph [0042], “…a query for a sequence of events based on the queries for individual events. The individual queries may implicitly include a time span between a first event (e.g., 402c) and a last event (e.g., 402a) in a sequence of events. Alternatively or in addition, the sequence of events query may include an explicit time span constraint, such as 404f…” paragraph [0043], “The process 500 performs 506 the query for the sequence of events. If there are results in multiple index files (508), then the process 500 filters (510) results in the sequence of events to maintain the time span constraint.” paragraph [0052], “The process 700 forms (704) a query by merging the constant and variable components. For example, the system 100 may form a query such as "SELECT * from this table where user=`john234` and device=`1.2.3.4`."” paragraph [0054], “The process 700 performs (710) a query based on the constant component. For example, the system 100 may perform a constant query, such as "SELECT * from this table where device=`1.2.3.4`." For at least one of the identified constant events, the process 700 retrieves (712) events preceding the identified constant event within a particular time span.”); 
determining, respective attribute values corresponding to a temporal relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references (Galitsky: paragraph [0037], “FIG. 4 is a block diagram of examples of components within sequence of events queries 402 and 404, a multiple restriction query 406, and a causation query 408. The sequence of events queries 402 and 404 include the constraints for each event, such as "user johnl23" 402a and 404a and a temporal relations, such as "after" 402b and "then" 404b and 404d, followed by the constraints for the following event, such as "denied access" 402c and 404c. The query 402 for two events may be input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` after he was denied access to `5.6.7.8`." Keywords, such as "user john123," "logged," "1.2.3.4," "denied," "access," and "5.6.7.8" are identified. Stop words, such as articles, pronouns, and other specified common words are eliminated from the query. The template includes the components for constraint for each event and the component for temporal relation between them.” Paragraph [0038], “In some implementations more than two events in a sequence events can be searched. For example, the query 404 input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` then he was denied access to `5.6.7.8` then he attempted login to `15.16.17.18` within 40 seconds" includes components for constraints for individual events 404a and 404c, interchanged with the components for temporal relationships 404b and 404d, and also an overall time span component 404f…”  paragraph [0037], “…a query for a sequence of events based on the queries for individual events. The individual queries may implicitly include a time span between a first event (e.g., 402c) and a last event (e.g., 402a) in a sequence of events. Alternatively or in addition, the sequence of events query may include an explicit time span constraint, such as 404f…” paragraph [0042], “…a query for a sequence of events based on the queries for individual events. The individual queries may implicitly include a time span between a first event (e.g., 402c) and a last event (e.g., 402a) in a sequence of events. Alternatively or in addition, the sequence of events query may include an explicit time span constraint, such as 404f…” paragraph [0043], “The process 500 performs 506 the query for the sequence of events. If there are results in multiple index files (508), then the process 500 filters (510) results in the sequence of events to maintain the time span constraint.”
WHERE “temporal relationship” is broadly interpreted as “results in the sequence of events to maintain the time span constraint”); 
comparing the respective attribute values corresponding to the temporal relationship for each of the plurality of first candidate entity references and each of the plurality of second candidate entity references to the temporal criterion (Galitsky: paragraph [0037], “FIG. 4 is a block diagram of examples of components within sequence of events queries 402 and 404, a multiple restriction query 406, and a causation query 408. The sequence of events queries 402 and 404 include the constraints for each event, such as "user johnl23" 402a and 404a and a temporal relations, such as "after" 402b and "then" 404b and 404d, followed by the constraints for the following event, such as "denied access" 402c and 404c. The query 402 for two events may be input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` after he was denied access to `5.6.7.8`." Keywords, such as "user john123," "logged," "1.2.3.4," "denied," "access," and "5.6.7.8" are identified. Stop words, such as articles, pronouns, and other specified common words are eliminated from the query. The template includes the components for constraint for each event and the component for temporal relation between them.” Paragraph [0038], “In some implementations more than two events in a sequence of events can be searched. For example, the query 404 input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` then he was denied access to `5.6.7.8` then he attempted login to `15.16.17.18` within 40 seconds" includes components for constraints for individual events 404a and 404c, interchanged with the components for temporal relationships 404b and 404d, and also an overall time span component 404f…”  paragraph [0042], “…a query for a sequence of events based on the queries for individual events. The individual queries may implicitly include a time span between a first event (e.g., 402c) and a last event (e.g., 402a) in a sequence of events. Alternatively or in addition, the sequence of events query may include an explicit time span constraint, such as 404f…” paragraph [0043], “The process 500 performs 506 the query for the sequence of events. If there are results in multiple index files (508), then the process 500 filters (510) results in the sequence of events to maintain the time span constraint.”) 
determining, based on the comparing, two or more first resultant entity references, of the first entity type, and two or more second resultant entity references, of the second entity type (Galitsky: paragraph [0037], “FIG. 4 is a block diagram of examples of components within sequence of events queries 402 and 404, a multiple restriction query 406, and a causation query 408. The sequence of events queries 402 and 404 include the constraints for each event, such as "user johnl23" 402a and 404a and a temporal relations, such as "after" 402b and "then" 404b and 404d, followed by the constraints for the following event, such as "denied access" 402c and 404c. The query 402 for two events may be input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` after he was denied access to `5.6.7.8`." Keywords, such as "user john123," "logged," "1.2.3.4," "denied," "access," and "5.6.7.8" are identified. Stop words, such as articles, pronouns, and other specified common words are eliminated from the query. The template includes the components for constraint for each event and the component for temporal relation between them.” Paragraph [0038], “In some implementations more than two events in a sequence of events can be searched. For example, the query 404 input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` then he was denied access to `5.6.7.8` then he attempted login to `15.16.17.18` within 40 seconds" includes components for constraints for individual events 404a and 404c, interchanged with the components for temporal relationships 404b and 404d, and also an overall time span component 404f…” paragraph [0043], “The process 500 performs 506 the query for the sequence of events…The process 500 forms (512) the set of results as sequences of associated events within a time span.”).
However, Galitsky does not explicitly disclose from the data graph; and 
causing to be displayed, responsive to receiving the compositional query and as annotations on a timeline of a graphical user interface: 
two or more of the first resultant entity references, and
two or more of the second resultant entity references, and 
a user-adjustable graphical element that can be interacted with to adjust the temporal criterion.
Stluka discloses causing to be displayed, responsive to receiving the compositional query and as annotations on a timeline of a graphical user interface (Stluka: paragraph [0032], “These filters and properties can be used to perform an automated search for time-correlated events in the history. Events may occur frequently together within a specific (usually short) time interval, so they are assumed to be time-correlated…” paragraph [0042], “…A search for groups of time-correlated events is performed at step 206. This could include, for example, the alarm rationalization tool 144 searching through the event history in the historian 128 to identify alarms or other events that match the user's search parameters. As a particular example, the alarm rationalization tool 144 could search for and identify alarms or other events that appear in a pattern for at least a specified number of pattern occurrences. During the search, one or more alarm groups are identified at step 208. Among other things, the alarm rationalization tool 144 could identify combinations of alarms that frequently appear in the event history. The search may be called a data or pattern mining search or a pattern matching search since it is directed at finding patterns of events…” paragraph [0057], “During specification of the search parameters at step 204, the user could further specify whether to search for precursor events, consequence events, or both. This can be used during a focused search to identify patterns that occur around equipment trips or other specified events of interest. An example of this is shown in FIG. 6, where various events 602-610 are shown. One of the events, event 606, represents an event of interest. Events prior to the event of interest 606 are denoted precursors, and events after the event of interest 606 are denoted consequences.”  paragraph [0074], “The alarm rationalization tool 144 could determine the consistency values using event attributes such as the relative distance between the start times of consecutive events in an identified pattern, the duration of individual events, and the acknowledge time of individual events (measured as the relative distance from its respective start time). The alarm rationalization tool 144 could compute the pattern consistency by finding all occurrences of a selected pattern in the database and computing the average distance from the overall mean value of each attribute…” paragraph [0075], “The alarm rationalization tool 144 could also graphically display identified patterns to a user, such as by using a graphical user interface 900 like the one shown in FIG. 9. The GUI 900 could identify different patterns on the vertical axis of a bar plot and time on the horizontal axis of the bar plot. The bars in the GUI 900 could identify the different times when the associated patterns were detected.” Paragraph [0083], “All of the above usage user is focused on patterns with events appearing in shorter or longer time intervals” Paragraphs [0079]-[0081], Figs. 9-11 discloses timeline.): 
two or more of the first resultant entity references, and two or more of the second resultant entity references (Stluka: Paragraphs [0079]-[0081], “"Extended episodes" is a mining scenario that identifies typical actions of operators in connection with certain alarm patterns, and it can be used for operator training. An example of an extended episode is shown in FIG. 10, which illustrates that an operator changing the EKL170.MODE parameter twice after the occurrence of the EKF172.PVLO alarm was detected as a significant pattern.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “APPARATUS AND METHOD FOR AUTOMATED ANALYSIS OF ALARM DATA TO SUPPORT ALARM RATIONALIZATION” as taught by Stluka, because it would provide Galitsky’s method with the enhanced capability of “…could also graphically display identified patterns to a user, such as by using a graphical user interface 900 like the one shown in FIG. 9. The GUI 900 could identify different patterns on the vertical axis of a bar plot different times when the associated patterns were detected…” (Stluka: paragraph [0075])
However, Galitsky and Stluka do not explicitly disclose from the data graph; and 
a user-adjustable graphical element that can be interacted with to adjust the temporal criterion.
Eder discloses from the data graph (Eder: Abstract “…The knowledge graphs are used to support the retrieval of relevant search results”, claim 1, “where the entity knowledge comprises a graph”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “Knowledge graph based search system” as taught by Stluka, because it would provide Galitsky’s method with the enhanced capability of “…knowledge graphs are used to support the retrieval of relevant search results…” (Eder: Abstract).
However, Galitsky, Stluka and Eder do not explicitly disclose a user-adjustable graphical element that can be interacted with to adjust the temporal criterion.
Castellani discloses a user-adjustable graphical element that can be interacted with to adjust the temporal criterion (Castellani: paragraph [0027], “The interface is designed to facilitate the answering of WH questions, which can be expressed in a form which starts with the word Who, Which, When, Where or What.” paragraph [0037], “…The WHEN block 36 covers questions designed to identify a temporal expression, on Apr. 14, 1998", more loosely defined temporal expressions, such as "on Monday" or "in February", and relative expressions, such as "since 1984".” Paragraph [0069], “…The user decides to select Date and drags the date building block 46 into the working area 22…The user can then edit the date to specify a value, e.g., "2002".” Paragraph [0096], “if the question 23 is for events in 2002, all dates which are within the year 2002 are within the selected entity.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon ““SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “METHOD AND SYSTEM TO GUIDE FORMULATIONS OF QUESTIONS FOR DIGITAL INVESTIGATION ACTIVITIES” as taught by Castellani, because it would provide Galitsky’s method with the enhanced capability of “…to search for information on (3), a temporally based comparison between the time that tests were produced and meetings that took place is employed…” (Castellani: paragraph [0033])
For claim 10, Galitsky, Stluka, Eder and Castellani disclose the method of claim 9, wherein each of the respective attribute values comprise a date, and wherein the comparing comprises determining a corresponding relative time difference between each of the plurality of first candidate entity references and each of the plurality of second candidate entity references (Galitsky: paragraph [0037], “FIG. 4 is a block diagram of examples of components within sequence of events queries 402 and 404, a multiple restriction query 406, and a user johnl23" 402a and 404a and a temporal relations, such as "after" 402b and "then" 404b and 404d, followed by the constraints for the following event, such as "denied access" 402c and 404c. The query 402 for two events may be input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` after he was denied access to `5.6.7.8`." Keywords, such as "user john123," "logged," "1.2.3.4," "denied," "access," and "5.6.7.8" are identified. Stop words, such as articles, pronouns, and other specified common words are eliminated from the query. The template includes the components for constraint for each event and the component for temporal relation between them.” Paragraph [0038], “In some implementations more than two events in a sequence of events can be searched. For example, the query 404 input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` then he was denied access to `5.6.7.8` then he attempted login to `15.16.17.18` within 40 seconds" includes components for constraints for individual events 404a and 404c, interchanged with the components for temporal relationships 404b and 404d, and also an overall time span component 404f…”  paragraph [0037], “…a query for a sequence of events based on the queries for individual events. The individual queries may implicitly include a time span between a first event (e.g., 402c) and a last event explicit time span constraint, such as 404f…” paragraph [0042], “…a query for a sequence of events based on the queries for individual events. The individual queries may implicitly include a time span between a first event (e.g., 402c) and a last event (e.g., 402a) in a sequence of events. Alternatively or in addition, the sequence of events query may include an explicit time span constraint, such as 404f…” paragraph [0043], “The process 500 performs 506 the query for the sequence of events. If there are results in multiple index files (508), then the process 500 filters (510) results in the sequence of events to maintain the time span constraint.”
WHERE “date” is broadly interpreted as “time” and “seconds” (e.g. “a time span between a first event” indicates each event has date/time)).
Additionally, Stluka also discloses wherein each of the respective attribute values comprise a date, and wherein the comparing comprises determining a corresponding relative time difference between each of the plurality of first candidate entity references and each of the plurality of second candidate entity references (Stluka: paragraph [0032], “These filters and properties can be used to perform an automated search for time-correlated events in the history. Events may occur frequently together within a specific (usually short) time interval, so they are assumed to be time-correlated…” paragraphs [0079]-[0081], “"Extended episodes" is a mining scenario that identifies typical actions of operators in connection with certain alarm patterns, and it can be used for operator training. An example of an extended episode is shown in FIG. 10, which illustrates that an operator changing the EKL170.MODE parameter twice after the occurrence of the EKF172.PVLO alarm was detected as a significant pattern.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “APPARATUS AND METHOD FOR AUTOMATED ANALYSIS OF ALARM DATA TO SUPPORT ALARM RATIONALIZATION” as taught by Stluka, because it would provide Galitsky’s method with the enhanced capability of “…could also graphically display identified patterns to a user, such as by using a graphical user interface 900 like the one shown in FIG. 9. The GUI 900 could identify different patterns on the vertical axis of a bar plot and time on the horizontal axis of the bar plot. The bars in the GUI 900 could identify the different times when the associated patterns were detected…” (Stluka: paragraph [0075])
For claim 11, Galitsky, Stluka, Eder and Castellani disclose the method of claim 10, wherein determining the two or more resultant first entity references comprises determining the two or more resultant first entity references based on the corresponding relative time differences of the two or more resultant first entity FIG. 4 is a block diagram of examples of components within sequence of events queries 402 and 404, a multiple restriction query 406, and a causation query 408. The sequence of events queries 402 and 404 include the constraints for each event, such as "user johnl23" 402a and 404a and a temporal relations, such as "after" 402b and "then" 404b and 404d, followed by the constraints for the following event, such as "denied access" 402c and 404c. The query 402 for two events may be input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` after he was denied access to `5.6.7.8`." Keywords, such as "user john123," "logged," "1.2.3.4," "denied," "access," and "5.6.7.8" are identified. Stop words, such as articles, pronouns, and other specified common words are eliminated from the query. The template includes the components for constraint for each event and the component for temporal relation between them.” Paragraph [0038], “In some implementations more than two events in a sequence of events can be searched. For example, the query 404 input by a user as, "Did user `john123` successfully logged in to `1.2.3.4` then he was denied access to `5.6.7.8` then he attempted login to `15.16.17.18` within 40 seconds" includes components for constraints for individual events 404a and 404c, interchanged with the components for temporal relationships 404b and 404d, an overall time span component 404f…”  paragraph [0037], “…a query for a sequence of events based on the queries for individual events. The individual queries may implicitly include a time span between a first event (e.g., 402c) and a last event (e.g., 402a) in a sequence of events. Alternatively or in addition, the sequence of events query may include an explicit time span constraint, such as 404f…” paragraph [0042], “…a query for a sequence of events based on the queries for individual events. The individual queries may implicitly include a time span between a first event (e.g., 402c) and a last event (e.g., 402a) in a sequence of events. Alternatively or in addition, the sequence of events query may include an explicit time span constraint, such as 404f…” paragraph [0043], “The process 500 performs 506 the query for the sequence of events. If there are results in multiple index files (508), then the process 500 filters (510) results in the sequence of events to maintain the time span constraint.”).
Additionally, Stluka also discloses wherein determining the two or more resultant first entity references comprises determining the two or more resultant first entity references based on the corresponding relative time differences of the two or more resultant first entity references satisfying the temporal criterion determined based on the temporal relationship (Stluka: paragraph [0032], “These filters and properties can be used to perform an automated search for time-correlated events in the history. Events may occur frequently together within a specific (usually short) time interval, so they are assumed to be time-correlated…” paragraphs [0079]-[0081], “"Extended episodes" is a mining scenario that identifies typical actions of operators in connection with certain alarm patterns, and it can be used for operator training. An example of an extended episode is shown in FIG. 10, which illustrates that an operator changing the EKL170.MODE parameter twice after the occurrence of the EKF172.PVLO alarm was detected as a significant pattern.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “APPARATUS AND METHOD FOR AUTOMATED ANALYSIS OF ALARM DATA TO SUPPORT ALARM RATIONALIZATION” as taught by Stluka, because it would provide Galitsky’s method with the enhanced capability of “…could also graphically display identified patterns to a user, such as by using a graphical user interface 900 like the one shown in FIG. 9. The GUI 900 could identify different patterns on the vertical axis of a bar plot and time on the horizontal axis of the bar plot. The bars in the GUI 900 could identify the different times when the associated patterns were detected…” (Stluka: paragraph [0075])
For claim 12, Galitsky, Stluka, Eder and Castellani disclose the method of claim 11, wherein the temporal relationship is an implicit term and further comprising  (Castellani: paragraph [0027], “The interface is designed to facilitate the answering of WH questions, which can be expressed in a form which starts with the word Who, Which, When, Where or What.” paragraph [0037], “…The WHEN block 36 covers questions designed to identify a temporal expression, such as "on Apr. 14, 1998", more loosely defined temporal expressions, such as "on Monday" or "in February", and relative expressions, such as "since 1984".” Paragraph [0069], “…The user decides to select Date and drags the date building block 46 into the working area 22…The user can then edit the date to specify a value, e.g., "2002".” Paragraph [0096], “if the question 23 is for events in 2002, all dates which are within the year 2002 are within the selected entity.” Where “predefined for the implicit term” is broadly interpreted  as “since”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon ““SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “METHOD AND SYSTEM TO GUIDE FORMULATIONS OF QUESTIONS FOR DIGITAL INVESTIGATION ACTIVITIES” as taught by Castellani, because it would provide Galitsky’s method with the enhanced capability of “…to search for information on (3), a temporally based comparison between the time that tests were produced and meetings that took place is employed…” (Castellani: paragraph [0033])
For claim 16, Galitsky, Stluka, Eder and Castellani disclose the method of The knowledge graphs are used to support the retrieval of relevant search results”, claim 1, “where the entity knowledge comprises a graph”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “Knowledge graph based search system” as taught by Stluka, because it would provide Galitsky’s method with the enhanced capability of “…knowledge graphs are used to support the retrieval of relevant search results…” (Eder: Abstract).
For claim 17, it is a system claim having similar limitations as cited in claim 9. Thus, claim 17 is also rejected under the same rationale as cited in the rejection of rejected claim 9.

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galitsky et al. (U.S. Pub. No.:  US 20130185286, hereinafter Galitsky), in view of Stluka et al. (U.S. Pub. No.:  US 20100211192, hereinafter Stluka), and further in view of Eder (U.S. Pub. No.: US 20120158633), and further in view of Castellani et al. (U.S. Pub. No.:  US 20110282892, hereinafter Castellani), and further in view of Dodson et al. (U.S. Pub. No.: US 20120272185, hereinafter Dodson).
For claim 14, Galitsky, Stluka, Eder and Castellani disclose the method of claim 9, further comprising: annotation on the timeline of the graphical user interface These filters and properties can be used to perform an automated search for time-correlated events in the history. Events may occur frequently together within a specific (usually short) time interval, so they are assumed to be time-correlated…” paragraph [0042], “…A search for groups of time-correlated events is performed at step 206. This could include, for example, the alarm rationalization tool 144 searching through the event history in the historian 128 to identify alarms or other events that match the user's search parameters. As a particular example, the alarm rationalization tool 144 could search for and identify alarms or other events that appear in a pattern for at least a specified number of pattern occurrences. During the search, one or more alarm groups are identified at step 208. Among other things, the alarm rationalization tool 144 could identify combinations of alarms that frequently appear in the event history. The search may be called a data or pattern mining search or a pattern matching search since it is directed at finding patterns of events…” paragraph [0057], “During specification of the search parameters at step 204, the user could further specify whether to search for precursor events, consequence events, or both. This can be used during a focused search to identify patterns that occur around equipment trips or other specified events of interest. An example of this is shown in FIG. 6, where various events 602-610 ”  paragraph [0074], “The alarm rationalization tool 144 could determine the consistency values using event attributes such as the relative distance between the start times of consecutive events in an identified pattern, the duration of individual events, and the acknowledge time of individual events (measured as the relative distance from its respective start time). The alarm rationalization tool 144 could compute the pattern consistency by finding all occurrences of a selected pattern in the database and computing the average distance from the overall mean value of each attribute…” paragraph [0075], “The alarm rationalization tool 144 could also graphically display identified patterns to a user, such as by using a graphical user interface 900 like the one shown in FIG. 9. The GUI 900 could identify different patterns on the vertical axis of a bar plot and time on the horizontal axis of the bar plot. The bars in the GUI 900 could identify the different times when the associated patterns were detected.” Paragraph [0083], “All of the above usage scenarios may be influenced by user-specified time constraints on a pattern (such as minimum distance, maximum distance, and co-occurrence interval). The constraint settings may depend on whether the user is focused on patterns with events appearing in shorter or longer time intervals” Paragraphs [0079]-[0081], “"Extended episodes" is a mining scenario that identifies typical actions of operators in connection with certain alarm patterns, and it can be used for operator training. An example of an extended episode is shown in FIG. 10, which illustrates that an operator changing the EKL170.MODE parameter twice after the occurrence of the EKF172.PVLO alarm was detected as a significant pattern.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “APPARATUS AND METHOD FOR AUTOMATED ANALYSIS OF ALARM DATA TO SUPPORT ALARM RATIONALIZATION” as taught by Stluka, because it would provide Galitsky’s method with the enhanced capability of “…could also graphically display identified patterns to a user, such as by using a graphical user interface 900 like the one shown in FIG. 9. The GUI 900 could identify different patterns on the vertical axis of a bar plot and time on the horizontal axis of the bar plot. The bars in the GUI 900 could identify the different times when the associated patterns were detected…” (Stluka: paragraph [0075])
However, Galitsky, Stluka, Eder and Castellani do not explicitly disclose in response to user interaction with the user-adjustable graphical element to broaden the temporal criterion to a broadened temporal criterion: causing to be added, as an additional, at least one additional of the resultant first entity references that satisfies the 
Dodson discloses in response to user interaction with the user-adjustable graphical element to broaden the temporal criterion to a broadened temporal criterion: causing to be added, as an additional, at least one additional of the resultant first entity references that satisfies the broadened temporal criterion but that fails to satisfy the temporal criterion (Dodson: paragraph [0110], “Additionally, FIGS. 12 and 13 shows that other filters may be used to further refine the content provided in search results region 850. As shown in FIG. 12, the time period of the music content may be defined by the user (e.g., 1950-1990) in decades filter 820. As the decades time period is modified by the user, control circuitry 304 may dynamically update the media content provided in search results region 850 to show only those albums matching the desired criteria, which includes the desired time period. As also shown in FIG. 12, the user may select a theme to filter the media content provided in search results region 850…”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “SYSTEMS AND METHODS FOR MIXED-MEDIA CONTENT GUIDANCE” as taught by Dodson, because it would provide Galitsky’s method with the enhanced capability of “…dynamically update the media content provided in search results region 850 to show only those albums matching the desired criteria…” (Dodson: paragraph [0075])
For claim 15, Galitsky, Stluka, Eder and Castellani disclose the method of claim 9 further comprising: the timeline (Stluka: paragraph [0032], “These filters and properties can be used to perform an automated search for time-correlated events in the history. Events may occur frequently together within a specific (usually short) time interval, so they are assumed to be time-correlated…” paragraph [0042], “…A search for groups of time-correlated events is performed at step 206. This could include, for example, the alarm rationalization tool 144 searching through the event history in the historian 128 to identify alarms or other events that match the user's search parameters. As a particular example, the alarm rationalization tool 144 could search for and identify alarms or other events that appear in a pattern for at least a specified number of pattern occurrences. During the search, one or more alarm groups are identified at step 208. Among other things, the alarm rationalization tool 144 could identify combinations of alarms that frequently appear in the event history. The search may be called a data or pattern mining search or a pattern matching search since it is directed at finding patterns of events…” paragraph [0057], “During specification of the search parameters at step 204, the user could further specify whether to search for precursor events, consequence events, or both. This can be used during a focused search to identify patterns that occur around equipment trips or other ”  paragraph [0074], “The alarm rationalization tool 144 could determine the consistency values using event attributes such as the relative distance between the start times of consecutive events in an identified pattern, the duration of individual events, and the acknowledge time of individual events (measured as the relative distance from its respective start time). The alarm rationalization tool 144 could compute the pattern consistency by finding all occurrences of a selected pattern in the database and computing the average distance from the overall mean value of each attribute…” paragraph [0075], “The alarm rationalization tool 144 could also graphically display identified patterns to a user, such as by using a graphical user interface 900 like the one shown in FIG. 9. The GUI 900 could identify different patterns on the vertical axis of a bar plot and time on the horizontal axis of the bar plot. The bars in the GUI 900 could identify the different times when the associated patterns were detected.” Paragraph [0083], “All of the above usage scenarios may be influenced by user-specified time constraints on a pattern (such as minimum distance, maximum distance, and co-occurrence user is focused on patterns with events appearing in shorter or longer time intervals” Paragraphs [0079]-[0081], “"Extended episodes" is a mining scenario that identifies typical actions of operators in connection with certain alarm patterns, and it can be used for operator training. An example of an extended episode is shown in FIG. 10, which illustrates that an operator changing the EKL170.MODE parameter twice after the occurrence of the EKF172.PVLO alarm was detected as a significant pattern.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “APPARATUS AND METHOD FOR AUTOMATED ANALYSIS OF ALARM DATA TO SUPPORT ALARM RATIONALIZATION” as taught by Stluka, because it would provide Galitsky’s method with the enhanced capability of “…could also graphically display identified patterns to a user, such as by using a graphical user interface 900 like the one shown in FIG. 9. The GUI 900 could identify different patterns on the vertical axis of a bar plot and time on the horizontal axis of the bar plot. The bars in the GUI 900 could identify the different times when the associated patterns were detected…” (Stluka: paragraph [0075])
However, Galitsky, Stluka, Eder and Castellani do not explicitly disclose in response to user interaction with the user-adjustable graphical element to narrow the 
Dodson discloses in response to user interaction with the user-adjustable graphical element to narrow the temporal criterion to a narrowed temporal criterion: causing to be removed, from of the graphical user interface, at least one of the one or more resultant first entity references that fails to satisfy the narrowed temporal criterion (Dodson: paragraph [0110], “Additionally, FIGS. 12 and 13 shows that other filters may be used to further refine the content provided in search results region 850. As shown in FIG. 12, the time period of the music content may be defined by the user (e.g., 1950-1990) in decades filter 820. As the decades time period is modified by the user, control circuitry 304 may dynamically update the media content provided in search results region 850 to show only those albums matching the desired criteria, which includes the desired time period. As also shown in FIG. 12, the user may select a theme to filter the media content provided in search results region 850…”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to improve upon “SEARCHING FOR ASSOCIATED EVENTS IN LOG DATA” as taught by Galitsky by implementing “SYSTEMS AND METHODS FOR MIXED-MEDIA CONTENT GUIDANCE” as taught by Dodson, because it would provide Galitsky’s method with the enhanced capability of “…dynamically update the ” (Dodson: paragraph [0075])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169